DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice
We provide Letter Restarting Period for Response for the purpose of attaching a non-patent literature “Seal”, this non-paten literature “Seal” was mistakenly not attached to the previous non-final rejection that mailed on 11/23/2020.  The period for response has be restarted as listed on the PTO-326.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



As best understood and for the purpose of the examination, the Examiner interpreted “a spatial region” of line 40 is different from “a spatial region” of line 12.
Claims 2-15 rejected because they are depended on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 13 and 15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lingdan (WO2017045449A1).
Regarding claim 1, Lingdan disclose a grinding device for grinding coffee beans (paragraph 10), which comprises: 

wherein the first grinding element (fig.1: (16)) is configured to be rotated relative to the second grinding element (fig.1: (11)) around a rotary axis (see fig.1 below) in such a way that coffee beans are enabled to be ground between the first grinding element (fig.1: (16)) and the second grinding element (fig.1: (11)) into a coffee powder; 

a carrier wheel (fig.1: (18)), which is configured to be rotated around the rotary axis (see fig.1 below) together with the first grinding element (fig.1: (16)) and is arranged in such a way that, during a rotation of the carrier wheel (fig.1: (18)) around the rotary axis, 
the coffee powder on an edge region (see fig.1 below) of the carrier wheel (fig.1: (18)) is enabled be conveyed out of the grinding device through a spatial region (see fig.1: the first spatial region) designated for the coffee powder to an outflow channel (see fig.1 below) for outputting the coffee powder (see fig.1 below); 
a housing (figs.1 and 6: (22)), which surrounds the first grinding element (figs.1 and 6: (16)), the second grinding element (figs.1 and 6: (11)), the carrier wheel (figs.1 and 6: (18)) and the spatial region (see fig.1 below: the first spatial region) designated for the coffee powder and comprises the outflow channel (see fig.1 below), wherein the second grinding element (figs.1 and 6: (11)) is arranged in a stationary manner relative to the housing (figs.1 and 6: (22)) (paragraphs 112, 115 and 133); 
 a pivot bearing (figs.1 and 6: (21)) for mounting the first grinding element (figs.1 and 6: (16)) and/or the carrier wheel (figs.1 and 6: (18))) so that the first grinding 
an outer ring (see fig.1 below) extending around the rotary axis and a plurality of rolling elements (see fig.6 below) arranged between the inner ring and the outer ring (see fig.6 below), 
wherein the outer ring (see fig.6 below) is arranged in a stationary manner on the housing (figs.1 and 6: (22)) spaced away from the carrier wheel (fig.6: (18)) so that an intermediate region (see fig.6 below) extending in a ring- shaped manner around the rotary axis is formed between the carrier wheel (fig.6: (18)) and the outer ring (see fig.6 below), 
which intermediate region (see fig.6 below) extends above the outer ring (fig.6: (21)) of the rolling bearing axially to the rotary axis between a bottom boundary surface and a top boundary surface (see fig.6 below), 
wherein the bottom boundary surface of the intermediate region (see fig.6 below) is formed in a stationary manner with regard to the outer ring (see fig.6 below) and the top boundary surface (see fig.6 below) of the intermediate region (see fig.6 below) is formed in a stationary manner with regard to the carrier wheel (fig.6:18)) and wherein the first grinding element (fig.6: (16)) and the carrier wheel (fig.6: (18)) are arranged in a stationary manner relative to the inner ring of the rolling bearing (see fig.6 below) and the inner ring (see fig.6 below) is supported on the outer ring (see fig.6 below) by means 
a seal element (figs.1 and 6: (19) and (20)), which extends in a ring-shaped manner around the rotary axis and is designed to prevent the coffee powder from advancing from the spatial region (see fig.1 below: the first spatial region) designated for the coffee powder into a spatial region (see fig.1 below: the second spatial region) under the carrier wheel (figs.1 and 6: (18)) (paragraph 133);  
wherein the seal element (figs.1 and 6: (19) and (20)) is designed as an axial seal ring, which extends through the intermediate region (see fig.6 below) extending in a ring-shaped manner around the rotary axis in such a way that the axial seal ring (figs.1 and 6: (19)) abuts both the bottom boundary surface of the intermediate region (see fig.6 below) as well as the top boundary surface (see fig.6 below) of the intermediate region (see fig.6 below).

Regarding claim 2, Lingdan disclose the rolling bearing (figs.1 and 6: (21)) is designed as a radial bearing, which is configured to at least be radially stressed with regard to the rotary axis, or the rolling bearing is designed as a combined axial/radial bearing, which is configured to be both radially as well as axially stressed with regard to the rotary axis (paragraph 64).
Regarding claim 3, Lingdan disclose the rolling bearing (figs.1 and 6: (21)) is designed as a deep groove ball bearing, cylindrical roller bearing, tapered roller bearing, radial roller bearing, spherical roller bearing or needle bearing (paragraph 115).


    PNG
    media_image1.png
    881
    757
    media_image1.png
    Greyscale























    PNG
    media_image2.png
    700
    881
    media_image2.png
    Greyscale
























Regarding claim 4, Lingdan disclose the seal ring (figs.1 and 6: (19) and (20)) is in contact with the carrier wheel (fig.6: (18)) and the outer ring of the rolling bearing (see fig.6 above).

Regarding claim 5, Lingdan disclose the seal ring (figs.1 and 6: (19) and (20)) is shaped and arranged in such a way that the seal ring is in contact with the outer ring (see fig.6 above) of the rolling bearing at least along a surface region of the outer ring (see fig.6 above) extending in a ring-shaped manner around the rotary axis.

Regarding claim 6, Lingdan disclose the seal ring (figs.1 and 6: (19) and (20)) extends radially to the rotary axis in such a way that the seal ring comprises a section extending in a ring-shaped manner around the rotary axis, which is in contact with the inner ring (see fig.6 above) of the rolling bearing or both with the inner ring of the rolling bearing as well as with the carrier wheel (fig.6: (18)).

Regarding claim 7, Lingdan disclose the seal ring (figs.1 and 6: (19) and (20)) is in contact with the inner ring (see fig.6 above) of the rolling bearing at least along a surface region of the inner ring extending in a ring-shaped manner around the rotary axis.

Regarding claim 13, Lingdan disclose the seal ring (figs.1 and 6: (19) and (20)) is arranged in a stationary manner with regard to the carrier wheel (figs.1 and 6: (18)) (paragraph 115).

Regarding claim 15, Lingdan disclose a drive mechanism (fig.6: (29)) for generating a rotational movement of the inner ring of the rolling bearing, of the first grinding element and/or of the carrier wheel around the rotary axis, wherein the drive mechanism (fig.6: (29)) is arranged under the carrier wheel (paragraph 112).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lingdan (WO2017045449A1) as applied to claim 1 above, and further in view of a non-patent literature “Seal”.

Regarding claim 8, Lingdan does not disclose the seal ring comprises: 
a base section extending in a ring-shaped manner around the rotary axis , a first sealing lip, which is connected to the base section and extends from the base section radially toward the outside, and a second sealing lip, which is connected to the base section and extends from the base section radially toward the outside, wherein the first sealing lip and the second sealing lip are arranged relative to one another in such a way that the first sealing lip has a spacing to the second sealing lip axially to the rotary axis on a region distanced away from the base section.

Seal disclose a seal ring, comprises: 
a base section (see fig. of Seal below) extending in a ring-shaped manner around a central axis, a first sealing lip (see fig. of Seal below), which is connected to the base section and extends from the base section radially toward the outside, 
and a second sealing lip (see fig. of Seal below), which is connected to the base section and extends from the base section radially toward the outside (see fig. of Seal below), 
wherein the first sealing lip and the second sealing lip are arranged relative to one another in such a way that the first sealing lip has a spacing (see fig. of Seal below) 

    PNG
    media_image3.png
    455
    869
    media_image3.png
    Greyscale












It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify seal ring of the Lingdan by seal ring comprises: a base section extending in a ring-shaped manner around the rotary axis , a first sealing lip, which is connected to the base section and extends from the base section radially toward the outside, and a second sealing lip, which is connected to the base section and extends from the base section radially toward the outside, wherein the first sealing lip and the second sealing lip are arranged relative to one another in such a way that the first sealing lip has a spacing to the second sealing lip axially to the rotary axis on a region distanced away from the base section as taught by Seal in order to 

Regarding claim 9, Lingdan disclose the seal ring (figs.1 and 6: (19) and (20))   is contact the career wheel (figs.1 and 6: (18)) and the outer ring (see fig.6 above);
Seal teaches the first sealing lip and the second sealing lip (see fig. above)
Therefore, modifying Lingdan in view of Seal teaching the limitations of claim 9.

Regarding claim 10, Lingdan disclose the seal ring (figs.1 and 6: (19) and (20)) is in contact with the carrier wheel (figs.1 ad 6: (18)) at least along a surface region of the carrier wheel (figs.1 and 6: (18)) extending in a ring-shaped manner around the rotary axis, the seal ring (figs.1 and 6: (19) and (20))  is arranged in such a way that it is in contact with the outer ring (see fig.6 above) of the rolling bearing at least along a surface region of the outer ring (see fig.6 above) extending in a ring-shaped manner around the rotary axis;

Seal teaches the first sealing lip and the second sealing lip (see fig. of Seal above);
Therefore, modifying Lingdan in view of Seal teaching the limitations of claim 10.

Regarding claim 11, Lingdan disclose the seal ring (figs.1 and 6: (19) and (20)) is open toward the outside to the spatial region (see fig.6 above);
Seal teaches a free space (see fig. above) is formed between the first sealing lip and the second sealing lip (see fig. of Seal above), which is radially limited toward the inside from the base section (see fig. above);
Therefore, modifying Lingdan in view of Seal teaching the limitations of claim 11.

Regarding claim 12, Lingdan disclose the seal ring (figs.1 and 6: (19) and (20)) is arranged in such a way that it is in contact with the carrier wheel (figs.1 and 6: (18))) and/or with the inner ring (see fig.6 above) of the rolling bearing;
Seal teaches the base section (see fig. of Seal above); 
Therefore, modifying Lingdan in view of Seal teaching the limitations of claim 12.

Regarding claim 14, Seal teaches the seal ring is made out of a plastic material. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sahli (US20140224910A1), Sahli (US20160045071A1) and Non-paten literature “Rubber Grommet”.
Sahli (US20140224910A1) disclose a first grinding element (fig.1: (11)) and a second grinding element (fig.1: (16)), a carrier wheel (fig.1: (25)), a housing (fig.1: (6)), and a seal element (fig.1: (21))
Rubber Grommet disclose a rubber seal ring comprising base section, first lip and second lip (see figure).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725